DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/477,715 filed on 04/03/2017, which is now PAT 10219900, which is CON of 14/418,130 filed on 01/29/2015, which is now PAT 9675454, which is 371 of PCT/US2012/050740 filed on 08/14/2012, which has PRO 61/677,329 filed on 07/30/2012 is acknowledged.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawing and written specification in the application need to reflect the atrial cuff as claimed in claims12-13 as discussed in the interview on 03/25/2021. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Lund on 03/25/2021.


Claim 16 is cancelled.
In claim 2, line 8, deleted “and”.
In claim 2, line 10, added “; and after deploying the prosthetic mitral valve within the mitral valve annulus, adjusting a length of the anchoring tether between the prosthetic mitral valve and the structure of the heart” after “an anchoring tether”.

Allowable Subject Matter
Claims 2-15 and 17-21 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 2, the prior art fails to disclose, in combination with other limitations of the claim, a method of implanting a prosthetic mitral valve in a mitral valve annulus of a heart of a patient comprises the step of anchoring the prosthetic mitral valve to the heart structure with an anchoring tether, after deploying the prosthetic valve within the mitral valve annulus, adjusting a length of the anchoring tether between the prosthetic mitral valve and the structure of the heart.
The closest prior art US 2011/0004296 to Lutter et al. discloses heart valve stent having a stented valve with tethers attached to the stented valve and fixed at the papillary muscles and place into the mitral valve annulus via the apex of the heart, US 2008/0125861 to Webler et al. discloses valve aptation assist device having an coaptation device placed at the mitral valve annulus having tether attached to the papillary muscles and US 2007/0270943 to Solem et al. discloses device and method for improving heart valve function having an expandable valve portion placed at the mitral valve annulus and having an elongate body portion connected to an anchor to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHONG SON H DANG/Primary Examiner, Art Unit 3771